Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is issued in response to amendment filed 4/15/2021.
	Claims 1-9, 11-24, 61-62 were directly and/or indirectly amended. Claims 10, 25-60 were canceled. No Claims were added.
	Claims 1-9, 11-24, 61-62 are pending.

Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive. 
Applicant argues regarding Claim 1, the applied art fail to disclose the claimed step pf providing a summary of activity and relies on Powers as allegedly teaching this limitations.
Examiner disagrees. As stated in the rejection above, Huang in view of Donnelly doesn’t explicitly disclose the step of providing a summary of activity, and Power disclose the step of providing a summary of activity as shown in Fig. 20, which is further described in Para. 0184, wherein the table present a sale details which corresponds to the summary of activity.
Applicant argues regarding Claim 1, Donnelly and Powers fail to teach or render obvious “receiving a plurality of data records, each data record of the plurality of data records comprising a plurality of data fields and a plurality of terms.
Examiner disagrees. As stated in the Huang art the method of receiving a plurality of data records, as shown in Col. 6, lines 40-45, wherein the input is “words” which corresponds to plurality of data which was earlier described in Col. 5, lines 30-43, wherein the documents corresponds to the data records.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24, 61-62 is/are rejected under 35 U.S.C. 103 as being obvious over Huang et al. (Huang hereinafter) US Patent No. 9519859 filed Sep. 6, 2013 in view of Donnelly et al. (Donnelly hereinafter) US Patent Application publication No. 20100094840 filed Oct. 14, 2008 and published April 15, 2010 and further in view of Powers et al. (Powers hereinafter) US Patent Application publication No. 20140053070 filed May 31, 2013 and published Feb. 20, 2014


Regarding Claims 1, and 19, Huang discloses a method, comprising:
receiving a plurality of data records, each data record of the plurality of data records comprising a plurality of data fields and a plurality of terms (Col. 7, lines 50-61, wherein the vectors corresponds to plurality of data records, and the bag of words corresponds to plurality of terms, Huang);
interpreting at least two data records, of the plurality of records (Col. 7, lines 50-61, Fig. 7-8 wherein the “GOOD” and “CAT” corresponds to two data records, and Col. 8, lines 26-31, wherein the 500k corresponds to plurality of terms, Huang); 

mapping the plurality of n-grams to a corresponding plurality of mathematical vectors (Fig. 7-8: mapping module maps N-Grams to individual N-Gram vectors for each word, Huang. Which disclose the vectors. Huang is silent with respect to vector being mathematical vector. On the other hand, Donnelly discloses the mathematical vector as shown in Para. 82. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Donnelly teaching in the Huang system. Skilled artisan would have been motivated to make such modification to accurately identify the similarity among topics and measure the weight to determine the degree of similarity as shown in Para. 81. Furthermore, the combination of Huang in view of Donnelly discloses determining whether a similarity value between a first mathematical vector including a first term of the plurality of the terms a first one of the at least two data records and a second mathematical vector including a second term of the plurality of terms of a second one of the data records is greater than a threshold similarity value (Para. 136, and Para. 157, wherein the threshold cutoff corresponds to greater than, wherein the first vector corresponds to first data record and second vector corresponds to second data record, Donnelly); and
associating the first one of the at least two data records with the second one of the at least two data records in response to the similarity value exceeding the threshold similarity value (Col. 11, lines 1-3, “the similarity determination module 316 can then compare these two 
Regarding Claim 2, Huang in view of Donnelly and further in view of Powers discloses a method further comprising determining that the first term is related to the second term in response to the similarity value exceeding the threshold similarity value (Para. 147, Donnelly).

Regarding Claims 4, and 21, Huang in view of Donnelly and further in view of Powers discloses a method wherein the first term and the second term each correspond to an entity identifier for the data records (Para. 89, wherein the first piece of data corresponds to the first term and the target data corresponds to the second term, Donnelly).
Regarding Claims 5, and 22, Huang in view of Donnelly and further in view of Powers discloses a method further comprising providing a catalog identifier and associating each of the first term and the second term to the catalog identifier (Fig. 6, step 2, wherein the text relevant ID corresponds to the catalog identifier, Donnelly).
Regarding Claim 6, Huang in view of Donnelly and further in view of Powers discloses a method wherein the catalog identifier matches at least one of the first term and the second term (Para. 162, Donnelly).
Regarding Claim 7, Huang in view of Donnelly and further in view of Powers discloses a method wherein the n-grams comprise an n value of at least two (fig. 4, Col. 8, lines 20-31, Huang).
Regarding Claim 8, Huang in view of Donnelly and further in view of Powers discloses a method further comprising determining that a plurality of the data records correspond to a first entity, and wherein the determining the similarity value is further in response to the 
Regarding Claims 9, and 20, Huang in view of Donnelly and further in view of Powers discloses a method further comprising determining that a first set of a plurality of the data records correspond to a first entity, and determining that a second set of the plurality of the data records correspond to a second entity, and wherein the determining the similarity value is further in response to shared terms from the first set and second set of the data records (Fig. 8, wherein the “CAT” corresponds to the second entity, Huang).
Regarding Claim 11, Huang in view of Donnelly and further in view of Powers discloses a method further comprising determining that the first term is related to the second term in response to the similarity value exceeding the threshold similarity value (Para. 163, Donnelly), wherein the first term and the second term each correspond to an entity identifier for the data records (Fig. 7 and Fig. 8, Huang), providing a catalog entity identifier, and associating each of the first term and the second term to the catalog entity identifier (Fig. 6, step 2, wherein the text relevant ID corresponds to the catalog identifier, Donnelly).
Regarding Claim 12, Huang in view of Donnelly and further in view of Powers discloses an apparatus, comprising:
a data access circuit structured to receiving a plurality of data records and interpret at least two data records of the plurality of data records, each data record of the plurality of data records comprising a plurality of data fields (Para. 149, wherein each document has more than one data record, Donnelly);

a record association circuit structured to determine whether a similarity value between a first mathematical vector including a first term of the plurality of a first one of the at least two data records and a second mathematical vector including a second term of the second plurality of terms of a second one of the at least two data records (Para. 82, Donnelly) is greater than a threshold similarity value, and to associate the first one of the at least two data records with the second one of the at least two data records in response to the similarity value exceeding the threshold similarity value (Para. 163, Donnelly and Col. 4, lines 52-53”similarity measures”, Col. 4, lines 42-47, “A similarity determination system 116 then uses the model 106 to project the query into a semantic space. More formally stated, the similarity determination system 116 project a query input item that represent the query (e.g. corresponding to the input vector, and any given similarity measure that is relatively higher than another similarity can be defined as a threshold value, since the claim doesn’t define any absolute requirement for the threshold value,  Huang), and reporting a circuit structured to provide a summary of activity for an entity in response to the associating, wherein the summary of activity comprises at least one of the number of shipments by the entity, quantities of items shipped by the entity, value of items shipped by the entity, or a histogram of shipment data for the entity (Fig. 20, Para. 0184, Powers), and characterization of shipment anomalies associated with the entity (Para. 0269, 
Regarding Claim 13, Huang in view of Donnelly and further in view of Powers discloses an apparatus wherein the at least two data records include transactional records (Para. 149, Donnelly).
Regarding Claim 14, Huang in view of Donnelly and further in view of Powers discloses an apparatus wherein the transactional records include customs transaction records (Para. 208, wherein the method of using a different measures corresponds to custom transaction, Donnelly).
Regarding Claim 15, Huang in view of Donnelly and further in view of Powers discloses an apparatus wherein at least one of the plurality of n-grams includes words from at least two distinct languages (Para. 99, wherein the English and foreign languages corresponds to two distinct languages, Donnelly).
Regarding Claims 16, 23, 61, and 62, Huang in view of Donnelly and further in view of Powers discloses an apparatus wherein the first term includes a member selected from the group comprising a numeric value, an abbreviation, a term including jargon, an acronym, and an initialization (Para. 152, wherein the value corresponds to numeric value, Donnelly).
Regarding Claims 17, and 24, Huang in view of Donnelly and further in view of Powers discloses an apparatus wherein the data records include a plurality of fields, wherein at least one of the plurality of fields includes a shortened phrase, wherein the shortened phrase comprises at least one member selected from the group comprising a non-grammatical phrase, a phrase incorporating at least two distinct languages, an abbreviation, a term including jargon, 
Regarding Claim 18, Huang in view of Donnelly and further in view of Powers discloses an apparatus wherein the reporting circuit is structured to determine that the first term is related to the second term (Fig. 4c, Donnelly) in response to the similarity value exceeding the threshold similarity value (Col. 4, lines 52-53, Huang), wherein the first term and the second term each correspond to an entity identifier for the data records, to provide a catalog entity identifier (Fig. 6, step 2, Donnelly), and to associate each of the first term and the second term to the catalog entity identifier (Para. 48, Donnelly).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 11, 2021